DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in JP (2018-0126687) on 07/03/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 5-9  are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cao (U.S Patent Publication No. 2016/0364823).

Regarding claim 1, Cao teaches an information processing apparatus comprising a processor configured to: 
acquire trip information about trips of a plurality of vehicles in a predetermined region (Cao [0106] the method determines a first travel pattern associated with the first user and a second travel pattern associated with the second user to determine a match between the first and second travel patterns and generate a carpool proposal directed at the users; [0096] the rideshare system provides a localization module that may provide directions and instructions tailored to a particular location); 
specify, among the trips of the plurality of vehicles, based on the trip information, a trip with respect to which a travel route of a first vehicle includes a departure point and an arrival point of a travel route of a second vehicle (Cao [0105-0106] the route analysis module analyzes the travel record, and identifies the relevant starting and ending points of the travel; the method may include determining a first and second travel pattern associated with the users to generate a carpool proposal), wherein the first vehicle and the second vehicle are included in the plurality of vehicles (Cao [0122] the service selects one of the drivers that matches based on various considerations. The plurality of drivers means that there are at least first and second vehicles); and
generate information indicating an effect of ride- sharing on traffic by assuming establishment of ride- sharing in the first vehicle for the trip that is specified(Cao [0107] the information provided to 

Claims 8 and 9 are rejected under the same rationale as claim 1. 

Regarding claim 2, Cao teaches information processing apparatus according to claim 1, wherein the processor is configured to specify, among the trips of the plurality of vehicles, based on the trip information, a trip with respect to which the travel route of the first vehicle includes the departure point and the arrival point of the travel route of the second vehicle (Cao [0046] the carpooling possibility is identified by matching sub-segments where the starting point and the drop off point coincide with the optimal route), and a total of a number of occupants in the first vehicle and a number of occupants in the second vehicle is equal to or smaller than a seating capacity of the first vehicle (Cao [0066] the ride-share planning system will carry the passengers through a route that connects the end point of the original route, without taking additional passengers, for vehicles without vacancy. This means the seating capacity of the vehicle will not be exceeded).   

Regarding claim 3, Cao teaches the information processing apparatus according to claim 1, wherein the control unit is configured to: 
calculate a number obtained by multiplying number of trips, that are specified, by a predetermined factor as number of cases for which the ride-sharing may be established, and generate the information indicating the effect of the ride-sharing on traffic, based on the number of cases that is calculated (Cao [0100-0101] to decrease cost and save the environment, carpooling can be done. The accounting system tracks and accounts for rideshare transactions, revenues generated, rideshare participation incentives, and more. The participation information may include the number of successful 

Regarding claim 5, Cao teaches the information processing apparatus according to claim 1, wherein the processor is configured to determine whether or not to assume that ride-sharing in the first vehicle may be established for the trip that is specified, based on a congenial between a driver of the first vehicle and an occupant of the second vehicle in matching of the driver and the occupant (Cao [0101-0102] the shared interest-scoring determines and compares biographic and behavior information, such as driver-passenger relationship degree (which would affect the congenial). The scores and participation information may include values as the number of successful rideshare transactions. The Examiner interprets that the higher the score, the higher the successful transaction rate, or the likelihood to accept the rideshare request). 

Regarding claim 6, Cao teaches the information processing apparatus according to claim 1, wherein the predetermined region is a region including at least one of a departure point or an arrival point of a travel route of a vehicle indicated by the trip information (Cao [070] the ride-share system maybe region-specific based on the user-specified region, wherein the transport service and arrangement are managed based on information such as the drivers, the location of the vehicle, the direction and destination (arrival point)of the vehicles in motion, etc.).

Regarding claim 7, Cao teaches the information processing apparatus according to claim 1, wherein the effect of the ride-sharing on traffic includes at least an amount of reduction in a vehicle traffic volume in the predetermined region or an amount of reduction in a travel cost for traveling by a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cao  in view of Lambert et al. (U.S Patent Publication No. 2018/0268709; hereinafter “Lambert”). 

Regarding claim 4, Cao teaches the information processing apparatus according to claim 1, wherein the processor is configured to determine an optimal match, based on a tolerance of a driver of at least one of the first vehicle and the second vehicle for ride-sharing (Cao [0101-0102] the shared interest-scoring component determines and compares biographic and/or behavioral information to arrange the rideshare match transaction. The scores and participation information may include values as the number of successful rideshare transactions. The Examiner interprets that the higher the score, the higher the tolerance, wherein the tolerance can be understood as a likelihood, or the frequency of the driver accepting the ride-share).
Yet, Cao does not teach determining whether or not to assume that ride-sharing in the first vehicle may be established for the trip that is specified. 
However, in the same field of endeavor, Lambert does teach determining whether or not to assume that ride-sharing in the first vehicle may be established for the trip that is specified (Lambert [0023] there are thresholds for accepting a combined ride, for example, the system may have a predetermined timeout threshold for the shared ride. If the threshold (tolerance) is exceeded, it can be assumed that the ride will unlikely to be accepted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cao’s ride-share system that provides a match in consideration of the tolerance by determining if the ride will be established upon matching, as taught by Lambert, for the purpose of matching the passengers for the ride-share with similar thresholds (Lambert [0023]). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Varoglu et al. (U.S Patent Publication No. 2014/0082069) teaches an electronic coordination of ride-sharing transportation arrangements between members of a social group. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665